As filed with the Securities and Exchange Commission on November 14, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 AEHR TEST SYSTEMS (Exact name of Registrant as specified in its charter) California 94-2424084 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 400 Kato Terrace Fremont, California 94539 (Address of principal executive offices) (Zip Code) 2016 Equity Incentive Plan Amended and Restated 2006 Employee Stock Purchase Plan (Full title of the plan) Gayn Erickson President and Chief Executive Officer 400 Kato Terrace Fremont, California 94539 (510) 623-9400 (Name and address including zip code and telephone number, including area code, of agent for service) Copy to: Mark L. Reinstra, Esq. Wilson Sonsini Goodrich & Rosati Professional Corporation 650 Page Mill Road Palo Alto, California 94304 (650) 493-9300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting company☑ (Do not check if a smaller reporting company) -1- Calculation of Registration Fee Title of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of
